Case 5:19-mj-00191-TWD Document 1 Filed 03/26/19 Page 1 of 6

v

AO 91 (Rev. ll/ll) Criminal Com_glaint ~

 

UNITED STATES DISTRICT COURT
for the
Northem District of New York

UNITED STATES OF AMERICA )
v. )
Carlos SILVAGNOLI, ) Case No. 5:19-MJ-/? /('I`WD)
)
)
)
)
Defendant. ) l
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On

or about the date(s) of March 25, 2019, in the county of Herkimer in the Northern District of New York the

defendant violated:
Code Section Oj?:nse Description
Title 21, United States Code, Sections Possession with the intent to distribute 100 grams or more of
841(a)(1) and (b)(l)(B) mixture and substance containing a detectable amount of heroin, a

Schedule l controlled substance

This criminal complaint is based on these facts:
Click here to enter text.

g Continued on the attached sheet. @W

Complain t's signature
Special Agent An ony Hart, DEA

 

Printed name and title

Swom to before me and signed in my presence
Date: March 26, 2019 %/@M M`

Judgé’ s s\ghature

City and State: Syracuse, New York Hon. The'rése Wiley Dancks, U.S. Magistrate Judge

Printed name and title

Case 5:19-mj-00191-TWD Document 1 Filed 03/26/19 Page 2 of 6

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF NEW YORK

AFFIDA WT IN SUPPORT OF
A CIUMINAL COMPLAINT

A. Bacl_<ground

I, Anthony Hart, having been duly sworn, do hereby state and depose as follows:

l. - I arn a Special Agent employed by the United States Department of Justice, Drug
Enforcement Administration (“DEA”), and as such I am 'an “investigative or law enforcement
officer” of the United States within the meaning of Section 2510(7) of Title 18, United States
Code, that is, an officer of the United States who is empowered by law to conduct investigations
and to make arrests for offenses enumerated in Title 21 United States Code, Section 801, §_t_.ieg.,
and 'l`itle 18, United States Code, Section 2516. I have been a DEA Special Agent since
November, 1999. I am currently assigned to the DEA Syracuse Resident Office, Syracuse, New
York. I have participated in numerous successful investigations into illicit drug distribution
networks and have interrogated numerous defendants, informants and others who were sellers,
distributors, or users of narcotics and other illicit drugs. Also, I have been involved in the
monitoring, intercepting and recording of court-ordered wiretaps, and have participated in
numerous search warrants/arrest warrants involving narcotics trafficking ln addition to my
above-mentioned experience, I have had the opportunity to speak with and observe other federal
and state narcotics officers with regard to the manner in which narcotics are possessed, sold and
distributed in the Northern District of New York area. l have participated in numerous searches

of residences, businesses and vehicles in which controlled substances, drug paraphernalia,

Case 5:19-mj-00191-TWD Document 1 Filed 03/26/19 Page 3 of 6

currency and records were discovered. My experience as well as conversations with other law
enforcement officers, as detailed herein, will serve as the basis for any opinions or conclusions
set forth below. I have personally participated in the investigation of the offenses set forth below
and as a result of my participation and my review of past and present reports made by other
Special Agents of the DEA, and other state and local law enforcement agencies, I am familiar
with the facts and circumstances of this investigation

B. Pu;gose of Affidavit

2. This affidavit is submitted in support of a criminal complaint charging Carlos
SILVAGNOLI with a violation of Title 21, United States Code, Sections 84l(a)(l) and
(b)(l)(B), possession with the intent to distribute one hundred (100) grams or more of heroin, a
Schedule l controlled substance l have reviewed reports and discussed with other investigators
participating in this investigation and determined their information to be reliable, I allege the
facts set forth in this affidavit show there is probable cause to believe Carlos SILVAGNOLI
possessed with the intent to distribute one hundred (100) grams or more of heroin.

C. Basis of Information

3. As a result of my personal participation in this investigation, I am familiar with all
aspects of this investigation I have not included each and every fact known to me concerning the
investigation I have set forth only the facts that I believe are necessary to establish the necessary
foundation for the criminal complaint.

D. Status of the Case

4. On March 25, 2019, at approximately 9:08 PM, NYSP Trooper Daniel Snyder
observed a black 2013 Honda Accord, NY registration JFF-3050, traveling westbound on
Interstate 90 in the Town of Danube, NY Trooper Snyder observed the vehicle had an

2

Case 5:19-mj-00191-TWD Document 1 Filed 03/26/19 Page 4 of 6

inoperable license plate lamp (a violation of the NYS Vehicle and Traffic Law); he subsequently
conducted a vehicle and traffic stop of the Honda Accord at the vicinity of mile marker 209.6.

5. Upon contact with the female driver of the vehicle, it was determined that she was
operating the motor vehicle with a suspended New York State driver’s license. During
interaction with the driver, she stated she was familiar with the male passenger by his first name
only and admitted they had travelled to New York City that day in order to empty out a storage
unit. Records checks for the passenger, later identified as Carlos N. SILVAGNOLI, also
confirmed he had a suspended license and could not lawfully operate a motor vehicle in the State
of New York.

6. Given that both occupants of the vehicle had suspended licenses, Troopers
contacted a tow truck to impound the vehicle. Pursuant to an inventory search of the car,
Troopers located approximately 310 grams of tan/brownish colored powder wrapped in green
cellophane type wrap, which was inside of a cardboard box that was inside a white plastic bag.'
The bag containing the tan/brownish powder (later determined to be heroin) was located on the
floorboard of the passenger side of the vehicle near where SILVAGNOLI was sitting. Also
located in the same box were ten (10) “bricksz” of suspected heroin (500 individual glassine
envelopes) which were wrapped in magazine paper.

7. SILVAGNOLI and the female driver were subsequently detained and transported

to the New York State Police barracks located in Schuyler, NY. Following a waiver of their

 

' A field test was subsequently conducted of the brown and tan powder by NYSP Investigator
Chinikailo. The field test was positive for the presence of heroin.

2 A “brick” consists of five (5) “bundles” of heroin with each bundle containing ten (lf))
individual glassine envelopes of heroin.

Case 5:19-mj-00191-TWD Document 1 Filed 03/26/19 Page 5 of 6

Miranda rights, both the female driver and SILVAGNOLI provided written statements to

investigators

 

Case 5:19-mj-00191-TWD Docu_ment 1 Filed 03/26/19 Page 6 of6

 

E. CONCLUSION

12. Based upon the information detailed above and my experience as a Special Agent
with the Drug Enforcement Administration, there is probable cause to believe that Carlos
SILVAGNOLI violated Title 21, United States Code, Sections 84l(a)(l) and (b)(l)(B),

possession with the intent to distribute one hundred (10()) grams or more of heroin, a Schedule I

awa%

ANTHONY R. HA T, Jr.
Special Agent
Drug Enforcement A inistration

controlled substance.

l Subscribed and sworn to before
me this on this 26th day of March,
2019, at Syracuse, New Yor

 

United States Magistrate Judge

